Citation Nr: 9936297
Decision Date: 12/09/99	Archive Date: 02/08/00

DOCKET NO. 97-26 820A              DATE DEC 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome.

2. Entitlement to an evaluation in excess of 10 percent for an
undiagnosed illness manifested by arthralgia and myalgia.

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from December 1982 to August 1992.

This matter arises before the Board of Veterans' Appeals (Board)
from a July 1997 rating decision by the Department of Veterans
Affairs (VA) Regional Office (RO) that denied entitlement to
service connection for chronic fatigue syndrome and denied
entitlement to an evaluation in excess of 10 percent for
undiagnosed illness manifested by arthralgia and myalgia.

A review of the record reveals that in a statement dated in July
1999, the veteran canceled her prior request for a personal hearing
before a Member of the Board.

REMAND

The veteran asserts that her chronic fatigue is associated with her
service-connected fibromyalgia and that her disability warrants an
evaluation greater than the current 10 percent. It is noted that
service connection is in effect for undiagnosed illness manifested
by arthralgia and myalgia.

A review of the record reflects that on VA examination in August
1995, the veteran gave a history of chronic fatigue since return
from the Persian Gulf War. The diagnoses included chronic fatigue
syndrome. In VA outpatient record dated in August 1996, it was
noted that the veteran had arthralgia and fatigue with some
features of fibromyalgia. In December 1996, the examiner notes the
veteran's history of fibromyalgia and includes symptoms of chronic
fatigue in that recitation. Moreover, in VA outpatient records,
such as the one dated in August 1996, the veteran complained of
increasing fatigue and joint pain. The assessment rendered was
arthralgia, fatigue.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2 - 

In light of the veteran's allegations vis-a-vis the issues at hand,
the Board remands these matters for further development.
Specifically, it is the opinion of the Board that the record
currently is inadequate for the purpose of rendering an informed
decision. Where the record before the Board is inadequate to render
an informed decision, a remand to the RO is necessary to fulfill
its statutory duty to assist the veteran in the development of the
facts pertinent to the veteran' s claim. Ascherl v. Brown, 4
Vet.App. 371, 377 (1993). Thus, the Board requests that the
following directives be completed:

1. The RO should obtain the names and addresses of all medical care
providers who have treated the veteran for symptomatology related
to fibromyalgia, arthralgia, and myalgia and chronic fatigue
syndrome since August 1995, the date of the last VA examination.
After securing the necessary release, the RO should obtain these
records.

2. The veteran should then be afforded a VA examination to
determine the following:

a) What are the manifestations of the veteran's current undiagnosed
illness manifested by arthralgia and myalgia?

b) Does the veteran have fibromyalgia or chronic fatigue syndrome?
If so, when was each first manifested and what is the relationship,
if any, between the veteran's arthralgia, myalgia, and either
fibromyalgia or chronic fatigue syndrome?

The claims folder should be made available to the examiner for
review before and during the examination.

- 3 -

The RO should then review the veteran's claim. All pertinent law
and regulations should be considered. If the veteran's claim
remains denied, she and her representative should be provided with
a supplemental statement of the case, which should include, but not
be limited to, any additional pertinent law and regulations and a
complete discussion of the action taken on the veteran's claim.
Applicable response time should be allowed.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims for
additional development or other appropriate action must be handled
in an expeditious maimer. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

V.L. Jordan 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board is appealable to the United States Court of Appeals for
Veterans Claims. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

- 4 -



